 Case 20-10740-BFK                      Doc 18 Filed 06/19/20 Entered 06/20/20 00:19:21                         Desc Imaged
                                             Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Khalid M Ghariani                                            Social Security number or ITIN   xxx−xx−2958
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 20−10740−BFK



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Khalid M Ghariani


           June 17, 2020                                                  For the court:              William C. Redden
                                                                                                      Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                                page 1
 Case 20-10740-BFK           Doc 18 Filed 06/19/20 Entered 06/20/20 00:19:21               Desc Imaged
                                  Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
        Case 20-10740-BFK              Doc 18 Filed 06/19/20 Entered 06/20/20 00:19:21                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 20-10740-BFK
Khalid M Ghariani                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: palaciosl                    Page 1 of 1                          Date Rcvd: Jun 17, 2020
                                      Form ID: 318                       Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 19, 2020.
db             +Khalid M Ghariani,    44077 Riverpoint Drive,    Leesburg, VA 20176-8204
cr             +County of Loudoun,    1 Harrison Street, SE (MSC #06),    Leesburg, VA 20175-3102
cr              Treasurer, County of Loudoun, Virginia,    Attention: Collections/Bankrupty Div.,
                 P O Box 347 (MSC #31),    Leesburg, VA 20178-0347
15286571       +Apple Federal FCU,    43330 Junction Plaza #105,    Ashburn, VA 20147-3410
15286573       +Delta Management,   22923 Quicksilver Dr,     Sterling, VA 20166-2093
15286574       +District Performance LC,    22923 Quicksilver Dr,    Ste 105,   Sterling, VA 20166-2013
15386582        Kia Benion,   5111 Live Oak St Apt 2105,    Dallas, TX 75206-8870
15386583       +Kia Benion,   7137 South Crandon Avenue,    Chicago, IL 60649-2507
15286575        LightStream,   PO Box 117320,    Atlanta, GA 30368-7320
15286576       +Michael G Gibson Esq,    1320 City Center Dr,    Carmel, IN 46032-3815
15286577       +Nextgear Capital Inc.,    1320 City Center Dr,    Carmel, IN 46032-3815
15287137        Treasurer, County of Loudoun, Virginia,    Attention: Collections/Bankruptcy Div.,
                 P O BOX 347 (MSC #31),    Leesburg, Virginia 20178-0347
15286580       +Vehicle Acceptance Corp,    901 Main Street Ste 3450,    Dallas, TX 75202-3752

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: BJMMEIBURGER.COM Jun 18 2020 08:43:00      Janet M. Meiburger,
                 The Meiburger Law Firm, P.C.,   341 Dial: 866-652-2725 Code: 5661649,
                 1493 Chain Bridge Road, Suite 201,   McLean, VA 22101-5726
15286572        EDI: JPMORGANCHASE Jun 18 2020 08:43:00      Chase,   PO Box 24696,    Columbus, OH 43224-0000
15286578       +EDI: RMSC.COM Jun 18 2020 08:43:00      Synchrony Bank,    PO Box 960013,
                 Orlando, FL 32896-0013
15286579        EDI: RMSC.COM Jun 18 2020 08:43:00      Synchrony Bank,    PO Box 965005,
                 Orlando, FL 32896-5064
15286581       +EDI: WFFC.COM Jun 18 2020 08:43:00      Wells Fargo,    PO Box 14517,   Des Moines, IA 50306-3517
                                                                                              TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 19, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 17, 2020 at the address(es) listed below:
              Daniel M. Press    on behalf of Debtor Khalid M Ghariani dpress@chung-press.com, pressdm@gmail.com
              Janet M. Meiburger    trustee@meiburgerlaw.com, VA41@ecfcbis.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Steven F. Jackson    on behalf of Creditor   County of Loudoun Steve.Jackson@loudoun.gov,
               Rachel.healy@loudoun.gov;ann.mccafferty@loudoun.gov;bankrupt@loudoun.gov
                                                                                             TOTAL: 4
